UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CANTERBURY RESOURCES, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1000 (Primary Standard Industrial Classification Code Number) 98-0599680 (I.R.S. Employer Identification Number) 69 Stanley Point Road, Devonport, Auckland, New Zealand 0624 Tel: (64) 9 445-6338 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) BUDGET CORP. 2050 Russett Way, Carson City, NV89703 Tel: (702) 990-8405 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: O’NEILL LAW GROUP PLLC 435 Martin Street, Suite 1010, Blaine, WA 98230 Tel: (360) 332-3300 As soon as practicable after this Registration Statement is declared effective. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:[ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [ X ] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price(3) Amount of Registration Fee(3) Common Stock, par value $0.001 pershare, previously issued to investor 5,000,000 $0.01 $50,000 $2.79 (1)Represents shares issued by Canterbury Resources, Inc. in a private placement transaction completed on December 30, 2008. (2)This price was arbitrarily determined by Canterbury Resources, Inc. (3)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended (the “Securities Act”). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the SecuritiesAct, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission (the “SEC”), acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION, DATED MAY 9 , 2009 The information contained in this prospectus is not complete and may be changed. The selling stockholder may not sell these securities until the registration statement filed with the United States Securities and Exchange Commission (the “SEC”) is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. CANTERBURY
